DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/4/19.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 14 recites the limitation "the second destination apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 3, 6, 10, 13, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al (Pub No: 2015/0282005).

As to claim 1, Du teaches a first network apparatus, comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the first network apparatus to (Du, [0053], a STA in a network with processor and memory [0107]): 
receive a first request to establish a first path for a first data stream from the first network apparatus to a second network apparatus (Du, [0054], a request to establish communication from the STA to the AP), wherein the first request is associated with a first requested bandwidth for the first data stream, and wherein the first network apparatus and the second network apparatus are connected by a link aggregation group comprising a plurality of physical links (Du, [0054] Fig 3, the request has a bandwidth parameter of the link and the devices are connected using link aggregation group over multiple links); 
access bandwidth information representing a plurality of remaining bandwidths of the respective plurality of physical links (Du, [0086], the bandwidth supported (link responder) is known to make the approval decision); 
determine that the first requested bandwidth is not satisfied by any of the plurality of remaining bandwidths of the plurality of physical links (Du, [0086], determining a REFUSE code and not approving the link based on the parameters including bandwidth); and 
send, based on the determination, a response rejecting the first request to establish the first path (Du, [0086], a response is sent such as REFUSE because the link is not approved with the bandwidth requested).

As to claim 3, Du teaches wherein the response rejecting the first request causes the second network apparatus to choose an alternative routing path to the first source apparatus, wherein the alternative routing path does not comprise the first path (Du, [0086]-[0087], the requestor initiates an auxiliary link).

As to claim 6, Du teaches wherein the one or more processors are further operable when executing the instructions to: receive a second request to establish a second path for a second data stream, wherein the second request is associated with a second requested bandwidth; determine that the remaining bandwidth of a physical link i among the plurality of physical links satisfies the second requested bandwidth; and update the bandwidth information associated with the physical link i based on the second requested bandwidth (Du, [0064] another session over a second link is requested and bandwidth (link conditions) are adapted (updated)).

As to claim 10, Du teaches a second network apparatus, comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the second network apparatus (Du, [0053], a AP  in a network with processor and memory [0107]) to: 
identify a first network apparatus from which to receive a data stream (Du, [0054], a request to establish communication from the STA to the AP), wherein the first network apparatus and the second network apparatus are connected by a link aggregation group comprising a plurality of physical links (Du, [0054] Fig 3, the request has a bandwidth parameter of the link and the devices are connected using link aggregation group over multiple links); 
access bandwidth information associated with the link aggregation group (Du, [0086], the bandwidth supported (link responder) is known to make the approval decision); 
determine, based on the bandwidth information, that a remaining ingress bandwidth associated with the link aggregation group satisfies a requested bandwidth for receiving the data stream (Du, [0086], determining a SUCCESS code and not approving the link based on the parameters including bandwidth being available from ingress and egress data streams); and 
send, to the first network apparatus, a request for establishing a first path between the first network apparatus to the second network apparatus with the requested bandwidth (Du, [0086], a response is sent such as SUCCESS because the link is not approved with the bandwidth requested).

As to claim 13, Du teaches a method by a first network apparatus (Du, [0053], a method by an STA in a network with processor and memory [0107]), comprising: 
receiving a first request to establish a first path for a first data stream from the first network apparatus to a second network apparatus (Du, [0054], a request to establish communication from the STA to the AP), wherein the first request is associated with a first requested bandwidth for the data transmission, wherein the first network apparatus and the second network apparatus are connected by a link aggregation group comprising a plurality of physical links (Du, [0054] Fig 3, the request has a bandwidth parameter of the link and the devices are connected using link aggregation group over multiple links); 
accessing bandwidth information representing a plurality of remaining bandwidths of the respective plurality of physical links (Du, [0086], the bandwidth supported (link responder) is known to make the approval decision); 
determining that the first requested bandwidth is not satisfied by any of the plurality of remaining bandwidths of the plurality of physical links (Du, [0086], determining a REFUSE code and not approving the link based on the parameters including bandwidth); and 
sending, based on the determination, a response rejecting the first request to establish the first path (Du, [0086], a response is sent such as REFUSE because the link is not approved with the bandwidth requested).

As to claim 15, Du teaches wherein the response rejecting the first request causes the second network apparatus to choose an alternative routing path to the first source apparatus, wherein the alternative routing path does not comprise the first path (Du, [0086]-[0087], the requestor initiates an auxiliary link).

As to claim 18, Du teaches receiving a second request to establish a second path for a second data stream, wherein the second request is associated with a second requested bandwidth; determining that the remaining bandwidth of a physical link i among the plurality of physical links satisfies the second requested bandwidth; and updating the bandwidth information associated with the physical link i based on the second requested bandwidth (Du, [0064] another session over a second link is requested and bandwidth (link conditions) are adapted (updated)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  2, 4, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied to claims above, and further in view of Raman et al (Pub No: 2014/0198661).

As to claim 2, Du teaches a data stream (Du, [0054], Fig 1, 3, data).
Du does not explicitly teach  wherein the first data stream is delivered from a first source apparatus to a first destination apparatus, wherein the first source apparatus is reachable from the first network apparatus, and wherein the second destination apparatus is reachable from the second network apparatus.
However, Raman teaches the first data stream is delivered from a first source apparatus to a first destination apparatus, wherein the first source apparatus is reachable from the first network apparatus, and wherein the second destination apparatus is reachable from the second network apparatus.  (Raman, Fig 1, [0056], end devices (source and destination) use the switches for the data stream).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Du and Raman to use a source and destination, because it shows that it is well known that data in a network originates from end points (Raman, [0056]).

As to claim 4, Du teaches a data stream (Du, [0054], Fig 1, 3, data).
Du does not explicitly teach  wherein the first data stream is a multicast stream, and wherein the first request to establish the first path is a request to join to a multicast group.
However, Raman teaches wherein the first data stream is a multicast stream, and wherein the first request to establish the first path is a request to join to a multicast group (Raman, [0010], the data is a multicast stream and the multicast communication is for a multicast group).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Du and Raman to use a source and destination, because it shows that it is well known that data in a network originates from end points for multicasting of data (Raman, [0010][0056]).

As to claim 14, Du teaches a data stream (Du, [0054], Fig 1, 3, data).
Du does not explicitly teach  wherein the first data stream is delivered from a first source apparatus to a first destination apparatus, wherein the first source apparatus is reachable from the first network apparatus, and wherein the second destination apparatus is reachable from the second network apparatus.
However, Raman teaches the first data stream is delivered from a first source apparatus to a first destination apparatus, wherein the first source apparatus is reachable from the first network apparatus, and wherein the second destination apparatus is reachable from the second network apparatus.  (Raman, Fig 1, [0056], end devices (source and destination) use the switches for the data stream).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Du and Raman to use a source and destination, because it shows that it is well known that data in a network originates from end points (Raman, [0056]).

As to claim 16, Du teaches a data stream (Du, [0054], Fig 1, 3, data).
Du does not explicitly teach  wherein the first data stream is a multicast stream, and wherein the first request to establish the first path is a request to join to a multicast group.
However, Raman teaches wherein the first data stream is a multicast stream, and wherein the first request to establish the first path is a request to join to a multicast group (Raman, [0010], the data is a multicast stream and the multicast communication is for a multicast group).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Du and Raman to use a source and destination, because it shows that it is well known that data in a network originates from end points for multicasting of data (Raman, [0010][0056]).

Claim(s) 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied to claims above, and further in view of Bitar (Patent No: 8,284,654).

 As to claim 5, Du does not explicitly teach wherein the one or more processors are further operable when executing the instructions to update the bandwidth information for the link aggregation group, wherein the bandwidth information associated with each of the plurality of physical links is updated based on any egress bandwidth allocated to any stream utilizing that physical link.
	However, Bitar teaches update the bandwidth information for the link aggregation group, wherein the bandwidth information associated with each of the plurality of physical links is updated based on any egress bandwidth allocated to any stream utilizing that physical link (Bitar, Claim 10, the LAG bandwidth information for the links are updated based on the ingress and egress of data).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Du and Bitar to update bandwidth because it provides load balancing (Bitar, Col 1 L 30-34).

As to claim 11, Du does not explicitly teach wherein the one or more processors are further operable when executing the instructions to update the bandwidth information for the link aggregation group, wherein the bandwidth information associated with the link aggregation group is updated based on any ingress bandwidth allocated to any ingress stream over the link aggregation group.
	However, Bitar teaches to update the bandwidth information for the link aggregation group, wherein the bandwidth information associated with the link aggregation group is updated based on any ingress bandwidth allocated to any ingress stream over the link aggregation group. (Bitar, Claim 10, the LAG bandwidth information for the links are updated based on the ingress and egress of data).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Du and Bitar to update bandwidth because it provides load balancing (Bitar, Col 1 L 30-34).

As to claim 17, Du does not explicitly teach wherein the one or more processors are further operable when executing the instructions to update the bandwidth information for the link aggregation group, wherein the bandwidth information associated with each of the plurality of physical links is updated based on any egress bandwidth allocated to any stream utilizing that physical link.
	However, Bitar teaches update the bandwidth information for the link aggregation group, wherein the bandwidth information associated with each of the plurality of physical links is updated based on any egress bandwidth allocated to any stream utilizing that physical link (Bitar, Claim 10, the LAG bandwidth information for the links are updated based on the ingress and egress of data).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Du and Bitar to update bandwidth because it provides load balancing (Bitar, Col 1 L 30-34).

Allowable Subject Matter
Claims 7-9, 12, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du et al (Patent No: 9565594) Col 1-5 Fig 1-7.
Solomon et al (Pub No: 2011/0261829) Fig 2 [0022][0050]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469